Citation Nr: 0827403	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  02-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed left hip 
disorder, including status post total left hip replacement.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from April 1956 to 
September 1976.  His awards and decorations included the 
Parachutist Badge.  He also had service in the Republic of 
Vietnam from December 1966 to December 1967 and from October 
1970 to July 1971.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2004 when it was remanded for 
further development.  

In August 2007, the Board granted the veteran's claim of 
service connection for a left knee disorder, and denied the 
claims for an increased, compensable rating for the service-
connected residuals of a cold injury of the right hand, prior 
to October 6, 2004, an increased a rating in excess of 20 
percent for the service-connected residuals of a cold injury 
of the right hand, beginning on October 6, 2004, and an 
increased rating in excess of 10 percent for the service-
connected hypertension.  

The issues of service connection for left hip disorder and 
genitourinary disorder, claimed as urethritis, were remanded 
for further development and adjudication.  

In April 2008, the RO granted service connection for renal 
insufficiency, chronic urethritis and hypertension.  



FINDING OF FACT

The currently demonstrated status post left hip replacement 
due to degenerative arthritis of the left hip is shown as 
likely as not to be due to repetitive injuries sustained by 
the veteran during his extensive period of active service, 
including his strenuous activity as parachutist and during 
his two tours of duty in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of a total left hip 
replacement due to degenerative arthritis is proximately due 
to or the result of the service-connected left knee 
disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a)  (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in May 2005, March 2006, and 
September 2007, the veteran was furnished notice of the type 
of evidence needed in order to substantiate his claim, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, as well as 
the type of evidence VA would assist him in obtaining.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim, 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

In addition, the RO provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claim, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, a VA examination, and 
statements submitted by the veteran and his representative in 
support of his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The veteran asserts in this case that his left hip arthritis 
developed as the result of repetitive injuries or trauma to 
the left leg suffered in connection with his demanding 
service as a parachutist when performed about 150 jumps.  

In this case, the veteran's medical records do not indicate 
that the veteran had a left hip disorder in service or within 
one year thereof, and the veteran's discharge physical was 
negative for any left hip condition.  

The Board also notes that the veteran had two VA examinations 
soon after his discharge from the service, dated in November 
1976 and August 1978.  Significantly, each examination noted 
the veteran's complaints of left knee and leg pain and post-
traumatic arthritis of the left knee (with no clinical 
findings), and complaints of lower back pain.  

A special VA orthopedic examination in November 1976 noted 
the history of a left knee injury in 1971 with complaints of 
pain after exercise.  He also described having continuous 
left knee and leg pain.  The X-ray studies were interpreted 
to show no evidence of a fracture, dislocation or bony 
deformity of the left knee.  The X-ray studied performed in 
August 1978 showed findings of a "joint mouse" in the left 
knee.  Neither examination recorded any complaints or 
findings of left hip condition.  

The private medical records show that the veteran was treated 
for continued left knee pain in November 2002.  Later in that 
month, he was given an injection of pain medication into the 
left joint.  In January 2003, the veteran was noted to have 
some pain on left knee motion and primary pain on motion 
involving the left hip.  Radiographs were noted to 
significant degenerative changes in the left hip.  In 
February 2003, the radiographs were noted to show "severe" 
degenerative changes of the left hip.  

The private medical records indicate that the veteran was 
diagnosed with left hip arthritis and underwent a total let 
hip arthroplasty in February 2005.  The treatment records did 
not comment on the likely etiology of the left hip arthritis.  

In order to determine whether the veteran's left hip 
condition was related to a service-connected disability, the 
veteran was afforded a VA examination dated in September 
2005.  

The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination.  The 
veteran reported having had a greater than two year history 
of left hip pain.  He did not relate this to any type of 
injury that he could recall.  

The veteran related a history of a motor vehicle accident (in 
service) when he injured his left knee, but was not having 
any problems with his left hip at the time.  

After examination, the veteran was diagnosed with 
degenerative arthritis of the left hip status post total left 
hip replacement.  The examiner then stated that "[he had] 
been asked to state, after review of the evidence and offer 
[an] opinion whether or not this was due to cold injury of 
both feet as well as peripheral neuropathy.  It [was] 
unlikely that he sustained any type of cold injury or results 
of any peripheral neuropathy that would result in his hip 
arthritis."  The examiner also noted that the veteran's left 
knee was his primary complaint.  

The veteran was subsequently afforded an orthopedic 
examination in October 2005.  This examiner did not examine 
the veteran's left hip (the examination was in connection 
with the veteran's left knee), but the examiner stated that 
"it [was] reasonable to believe that the derangement of his 
hip resulting in an antalgic gait and altered by mechanics 
throughout his lower extremity could have exacerbated any 
changes in his knee."  

Based on the foregoing, the Board finds that the evidentiary 
record to be in relative equipoise in showing the veteran's 
severe left hip arthritis as likely as not is due recurrent 
trauma suffered to his left leg in connection with his 
strenuous duties during his long period of active service.  
This included serving as a parachutist with a reported 150 
jumps and having had two tours of duty in the Republic of 
Vietnam.  

The VA examiner, who examined the veteran and his claims 
file, opined that the veteran's left hip disability was not 
likely related to or caused by his service-connected cold 
injuries or peripheral neuropathy of the lower extremities.  
However, an opinion actually discounting the veteran's lay 
assertions that his left hip condition stems from injuries 
sustained while on active duty has not been presented.  

Nor has a specific episode of injury or pattern of repetitive 
trauma to the left hip following service been identified in 
this case.  Given the veteran's credible, but unaddressed 
statements about of having had left knee pain and leg 
manifestations since service and the "severe" nature of the 
left hip pathology identified after service, the Board must 
resolve all reasonable doubt in the veteran's favor and must 
identify the degenerative changes as being posttraumatic in 
nature and date the onset of the claimed left hip arthritis 
to the documented repetitive trauma suffered during his long 
period of active service.  

Clearly, any residual disability attributable to the recent 
hip replacement surgery forms the basis for evaluating the 
now service-connected left hip disability.  

In reaching this conclusion, the Board acknowledges the 
veteran's honored service to our country.  In reaching this 
decision, the Board is bound by the medical evidence of 
record and other competent evidence including the veteran's 
own credible lay assertions.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Calvin v. Derwinski, 1 Vet. App. 171 
(1991).  





ORDER

Service connection for arthritis of the left hip, status post 
total left hip replacement is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


